Name: 76/894/EEC: Council Decision of 23 November 1976 establishing a Standing Committee on Plant Health
 Type: Decision
 Subject Matter: agricultural policy;  European Union law;  EU institutions and European civil service
 Date Published: 1976-12-09

 Avis juridique important|31976D089476/894/EEC: Council Decision of 23 November 1976 establishing a Standing Committee on Plant Health Official Journal L 340 , 09/12/1976 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 7 P. 0205 Greek special edition: Chapter 03 Volume 16 P. 0178 Swedish special edition: Chapter 3 Volume 7 P. 0205 Spanish special edition: Chapter 03 Volume 11 P. 0083 Portuguese special edition Chapter 03 Volume 11 P. 0083 COUNCIL DECISION of 23 November 1976 establishing a Standing Committee on Plant Health (76/894/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas the measures adopted by the Council in respect of plant health provide for a procedure establishing close cooperation between Member States and the Commission in order to facilitate their implementation ; whereas it is necessary for the purpose of bringing about such cooperation that a Committee be set up to carry out the functions conferred upon it by those measures; Whereas it is desirable that such cooperation extends to all fields laid down in those measures ; whereas the Committee should for this purpose be entitled to examine any matter coming within those fields, HAS DECIDED AS FOLLOWS: Article 1 A Standing Committee on Plant Health (hereinafter referred to as "the Committee") shall be set up, consisting of representatives of Member States with a Commission representative in the chair. Article 2 The Committee shall carry out the functions delegated to it by the measures adopted by the Council in respect of plant health, in the circumstances and in accordance with the terms laid down therein. It shall further be able to examine any other matter coming within the scope of those measures, which its chairman may raise, either on his own initiative, or at the request of a Member State. Article 3 The Committee shall draw up its own rules of procedure. Done at Brussels, 23 November 1976. For the Council The President A.P.L.M.M. van der STEE